office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b03 ajpfalzgraf postf-119060-03 uilc date date to dean h wakayama associate area_counsel sbse attn catherine l campbell from christopher f kane chief branch office of the associate chief_counsel ita subject sale of conservation reserve program payments - - legend taxpayer factor r s t u v w x y year year year year year year year year year year -------------------- -------------------------------------- -------- -------- -------- --------- --------- --------- --------- -------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- postf-119060-03 year year this chief_counsel_advice responds to your request for advice regarding whether taxpayer must include in gross_income in the year of receipt a lump-sum payment received from factor for the sale to factor of taxpayer’s right to receive payments under conservation reserve program crp contracts we note that the field has not raised the question of whether the payments received by taxpayer under the crp contracts or from factor are subject_to self employment contributions act seca taxes thus this response does not discuss the seca_tax treatment of the payments i facts taxpayer entered into three crp contracts with the u s department of agriculture usda the crp u s c is a usda voluntary conservation reserve program under which land is enrolled through the use of contracts the program generally assists owners and operators of land to conserve and improve the soil water and wildlife resources of such land the crp offers among other things annual payments called rental payments to owners and operators for converting highly_erodible_cropland normally devoted to the production of an agricultural commodity to less intensive use the first crp contract crp dated september year entitled taxpayer to annual crp payments of dollar_figurer and had a contract period of october year to september year the second crp contract crp dated january year entitled taxpayer to annual crp payments of dollar_figures and had a contract period of february year to september year the third crp contract crp dated september year entitled taxpayer to annual crp payments of dollar_figuret and had a contract period of october year to september year pursuant to the crp contracts taxpayer agreed not to harvest sell or otherwise make commercial use of trees or forage or other cover on the farmland subject_to the crp contracts taxpayer also agreed to certify crop and land use annually and to control all weeds insects pests and other undesirable species to the extent necessary to ensure the establishment and maintenance of the approved cover the usda agreed subject_to availability of funds to make the annual crp payments after october of each year of the contract period the crp contracts provide that if taxpayer breaches the terms of the crp contracts or makes an erroneous or fraudulent representation with respect to the crp contracts he would not be entitled to further payment and would be required to refund payments received plus interest and liquidated_damages dollar_figures dollar_figuret dollar_figurew dollar_figurer dollar_figures dollar_figuret dollar_figurev dollar_figurer dollar_figures dollar_figuret dollar_figurev dollar_figurer dollar_figures dollar_figuret dollar_figurev dollar_figurer dollar_figures dollar_figuret dollar_figurev dollar_figurer dollar_figures dollar_figuret dollar_figurev dollar_figurer dollar_figures dollar_figuret dollar_figurev dollar_figurer dollar_figures dollar_figuret dollar_figurev dollar_figurer dollar_figures dollar_figuret dollar_figurev year year year year year year year year year postf-119060-03 taxpayer entered into a purchase and assignment agreement with factor dated november year pursuant to which taxpayer sold to factor for dollar_figureu his right to percent of nine annual cpr payments taxpayer sold to factor his rights to percent of the eight dollar_figurev crp payments due annually from october year to october year and percent of the dollar_figurew payment due in october year the following chart summarizes the amounts taxpayer was to receive under each of the three crp contracts contract crp crp crp sum pursuant to the purchase and assignment agreement factor is entitled to receive all crp payments due under the crp contracts and is required within days of receipt to remit to taxpayer the portion of each crp payment if any that exceeded the amount of such payment sold to factor pursuant to the purchase and assignment agreement taxpayer relinquished to factor all rights to the crp payments taxpayer agreed to comply with the terms of the crp contracts any applicable lease and applicable statutes rules and regulations related to the crp payments taxpayer also agreed not to sell or encumber his ownership_interest in the farm without the prior consent of factor if any portion of the crp payments is offset on account of any_action or omission of taxpayer taxpayer promised to pay to factor within days of demand the entire amount of any payment plus an additional percent of the amount offset the purchase and assignment agreement states that the assignment of the crp payments by taxpayer to factor is not a loan and does not constitute a joint arrangement between taxpayer and factor pursuant to the purchase and assignment agreement the failure of taxpayer to comply with the terms of the purchase and assignment agreement any lease the crp contracts or applicable statutes rules and regulations constitutes a default under the purchase and assignment agreement in the event of default either party shall be entitled to any and all remedies including the right to recover damages available under any applicable law in addition factor is entitled to an injunction restraining a breach by taxpayer and to specific performance of any such provision of the purchase and assignment agreement in the event that the total amount of any annual crp payment is less than the amount purchased by factor other than due to a breach by taxpayer factor shall have a right to recover the shortage by offsetting against future crp payments in addition in the event of any breach default or failure to perform by taxpayer factor is entitled to liquidated_damages equal to the amount of crp payments not received by factor plus percent of such payments as required by the purchase and assignment agreement taxpayer executed a usda form ccc-36 assignment of payment notifying the usda that he had assigned a postf-119060-03 portion of his crp payments to factor the form ccc-36 was executed by taxpayer on october year taxpayer uses the cash_receipts_and_disbursements_method of accounting year income_tax return on his original year income_tax return taxpayer included the dollar_figureu received from factor for the sale of his crp payments in income on form_4835 farm rental income and expenses in november year taxpayer filed a year form 1040x amended u s individual_income_tax_return claiming a refund for year on the amended_return taxpayer reduced his income by dollar_figureu the amount received from factor and explained that dollar_figureu which was not income to the taxpayer was incorrectly reported as other income on form_4835 of the original return this amendment is to correct this incorrect reporting year income_tax return on his original year income_tax return taxpayer included the annual dollar_figurev crp payment dollar_figurex of which was sold to factor in year in income on form_4835 taxpayer deducted as an expense on form_4835 the dollar_figurex that had been sold to factor in november year taxpayer filed a year form 1040x on the amended_return taxpayer stated that on his original form_4835 for year dollar_figurex was claimed in error and has been removed year income_tax return on his year income_tax return taxpayer included the dollar_figurev annual crp payment in income on form_4835 taxpayer contends that the dollar_figureu was not income to him in year because he did not have an unrestricted claim of right to the funds and held them as a conduit as outlined above taxpayer amended his year and year tax returns and filed his year tax_return to exclude from income the dollar_figureu lump sum received in year and include in income the entire annual crp payments for year and year the field proposes to deny the claim_for_refund on the year amended_return and to decline to accept the year amended_return the revenue_agent questions whether taxpayer may exclude from gross_income the dollar_figureu lump sum received from factor in year as the proceeds from the sale of his crp payments the revenue_agent questions whether taxpayer should include in gross_income the entire annual crp payments for year and year postf-119060-03 ii issues is the dollar_figureu lump-sum payment that taxpayer received from the sale of percent of his annual crp payments includible in his gross_income in year the year of receipt are the annual crp payments for year and year includible in taxpayer’s gross_income iii holdings the dollar_figureu lump-sum payment that taxpayer received from the sale of percent of his annual crp payments is includible in his gross_income in year the year of receipt as ordinary_income only the portion of the crp payments for year and year not sold to factor are includible in taxpayer’s gross_income iv analysis generally a lump-sum payment received in a bona_fide sales transaction in adequate_and_full_consideration for the right to receive a future ordinary_income stream results in ordinary_income to the seller in the year of receipt accordingly we conclude below that taxpayer must include the dollar_figureu lump-sum payment received from factor in gross_income in year the year of receipt as ordinary_income inclusion in gross_income of dollar_figureu lump-sum payment sec_451 provides that the amount of any item_of_gross_income shall be included in the gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for as of a different period sec_1_451-1 of the income_tax regulations states that under the cash_receipts_and_disbursements_method of accounting an item is included in gross_income when actually or constructively received see also sec_1_446-1 of the income_tax regulations claim of right amounts received under a claim of right without restriction on disposition are included in income when received even though the taxpayer may have to repay part or all of the amounts at a later date 286_us_417 taxpayer received the dollar_figureu lump-sum payment in year under a claim of right without restriction on disposition therefore the dollar_figureu lump-sum payment is included in taxpayer’s gross_income in year the year of receipt taxpayer didn’t hold the lump- sum payment as a conduit for factor or any other party the fact that under the terms postf-119060-03 of the purchase and assignment agreement in the event of default by taxpayer taxpayer may have to pay liquidated_damages to factor equal to the amount of crp payments not received by factor plus interest does not preclude income inclusion in the year of receipt id sale of right to future income stream a lump-sum payment received in a bona_fide sales transaction in adequate_and_full_consideration for the right to receive a future income stream is includible in gross_income in the year of receipt later payments of the income stream to the purchaser are not includible in the gross_income of the seller in 22_tc_1019 the tax_court held that taxpayer a life_insurance agent who purchased rights to renewal_commissions on life_insurance policies to be received in the future when earned by other agents is taxable on the excess of the renewal_commissions received over the amounts paid for them in so holding the court rejected the taxpayer’s argument that the assignors of the renewal_commissions should be taxed when the renewal_commissions were received by taxpayer because the assignors earned the renewal_commissions the court explained that the case at issue differed from assignment_of_income cases because in the case at issue there was an arm’s- length purchase at fair value of property rights the assignors for full adequate and valuable consideration parted with all rights title and interest in their right to collect the renewal_commissions in affirming the tax_court in cotlow the second circuit noted that taxpayer in purchasing future renewal_commissions performs a discounting function and also undertakes the risk that by lapse or termination of a policy renewal_commissions will cease 228_f2d_186 2d cir the second circuit also stated that w here there is an arm’s length assignment_of_income rights for a valuable consideration it is clear that the assignor realizes only the amount of the consideration received and the assignee is taxable for receipts in excess of this amount cotlow f 2d pincite the taxpayer in 472_f2d_867 6th cir sought to accelerate future income to avoid losing the tax_benefit of an interest_deduction to accomplish this he assigned to his son anticipated stock_dividends from stock taxpayer owned in exchange for dollar_figure taxpayer then directed that all future dividend checks be issued to his son until the aggregate amount of dollar_figure had been paid to the son taxpayer reported the dollar_figure as ordinary_income in the year_of_sale and his son reported the dividends in excess of basis when later received the court determined that the transaction was a bona_fide sale for adequate_consideration not merely gratuitous and distinguished the case from the line of assignment_of_income cases originating with 311_us_112 the court also distinguished the case from those in which courts recharacterized a purported sale as a loan because the risk of nonpayment had not shifted to the assignee e g 556_f2d_1107 ct_cl certainty of repayment of buyer of future income stream is characteristic of a loan postf-119060-03 in the instant case taxpayer and factor entered into an arm’s-length assignment of taxpayer’s income right percent of the annual crp payments for valuable consideration through the terms of the purchase and assignment agreement taxpayer guaranteed only that he would comply with his obligations under the crp contracts the risk that the usda would not comply with the terms of the crp contracts shifted to factor accordingly taxpayer is taxable on the lump-sum payment received in year and improperly attempted to exclude the lump-sum payment on an amended year return cf plr the lump-sum payment is taxable to taxpayer as ordinary_income 313_us_28 amount received in lieu of future rents is ordinary_income 356_us_260 sale of future oil_payment rights results in ordinary_income inclusion in gross_income of year and year crp payments based on the discussion in above taxpayer improperly included in gross_income on his amended year return and year return the portion of the annual crp payments purchased by factor however taxpayer is taxable on the excess of the crp payment he received in year and year over the portion of those payments that he sold to factor specifically taxpayer is taxable on dollar_figurey in each year year and year the excess of dollar_figurev the entire annual cfc payment for each year over dollar_figurex the portion of the crp payment sold to factor if you have any questions call --------------------at -------------------- taxpayer also contends that his transaction with factor was an obligation-shifting transaction as defined in sec_1 l -2 h of the proposed income_tax regulations we assume taxpayer took interest_expense deductions on his amended year tax_return and year tax_return based on that theory the service withdrew proposed_regulations sec_1 i -2 by withdrawal of notice of proposed rulemaking published in the federal_register on date fed reg the transaction that taxpayer entered into with factor would not be an obligation-shifting transaction within the meaning of the withdrawn proposed_regulations even if they had been finalized in the format originally proposed the proposed_regulations would not apply to taxpayer accordingly taxpayer cannot exclude the dollar_figureu lump-sum payment received from factor in year on the basis that he entered into an obligation-shifting transaction with factor likewise taxpayer may not take interest_expense deductions on his amended year tax_return and year tax_return on that basis
